Case 2:19-cv-03212-SVW-GJS Document 1-4 Filed 04/24/19 Page 1 of 2 Page ID #:58




                         EXHIBIT “4”
 Case 2:19-cv-03212-SVW-GJS Document 1-4 Filed 04/24/19 Page 2 of 2 Page ID #:59

                                                                              File No. 18-0896
BUDGET AND FINANCE COMMITTEE REPORT relative to disclosure by prospective
contractors with the City of Los Angeles of contracts or sponsorships with the National Rifle
Association (NRA).

Recommendation for Council action, pursuant to Motion (O'Farrell - Krekorian):

REQUEST the City Attorney, with the assistance of the Bureau of Contract Administration, to
prepare and present an ordinance directing any prospective contractor with the City of Los
Angeles to disclose under affidavit: any contracts it, or any of its subsidiaries, has with the NRA;
and, any sponsorship it, or any of its subsidiaries, provides to the NRA.

Fiscal Impact Statement: Neither the City Administrative Officer nor the Chief Legislative Analyst
has completed a financial analysis of this report.

Community Impact Statement: None submitted.

SUMMARY

At its regular meeting held on October 1, 2018, the Budget and Finance Committee considered
Motion (O'Farrell - Krekorian) relative to a request to the City Attorney, with the assistance of the
Bureau of Contract Administration, to prepare and present an ordinance directing any prospective
contractor with the City of Los Angeles to disclose any contracts with the NRA or sponsorships
provided to the NRA.

During discussion of this matter, Councilmember O'Farrell, mover of the Motion, addressed the
Committee and provided background on the Motion (as detailed in the Communication from
Councilmember O'Farrell dated October 1, 2018, attached to the Council file).

After consideration, and after providing an opportunity for public comment, the Committee
recommended that Council approve the Motion. This matter is now forwarded to the Council for
its consideration.


Respectfully Submitted,

BUDGET AND FINANCE COMMITTEE


MEMBER         VOTE
KREKORIAN:     YES
ENGLANDER:     ABSENT
KORETZ:        ABSENT
BLUMENFIELD:   YES
BONIN:         YES

REW 10/3/18 FILE NO. 18-0896


                               -NOT OFFICIAL UNTIL COUNCIL ACTS-
